t c memo united_states tax_court daniel gerard callahan petitioner v commissioner of internal revenue respondent docket no filed date daniel gerard callahan pro_se james m klein for respondent memorandum opinion paris judge on date respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax and additions to tax of dollar_figure under sec_6651 for failure_to_file a return dollar_figure under sec_6651 for failure to 1all section references are to the internal_revenue_code_of_1986 as amended pay tax and dollar_figure under sec_6654 for failure to make estimated_tax payments for tax_year petitioner timely petitioned this court for redetermination of the tax_deficiency as well as the additions to tax for tax_year the principal issue for decision is whether the payments petitioner received in exchange for services he provided are gross_income on which taxes should be paid background some of the facts have been stipulated and are so found the stipulation of facts is incorporated herein by this reference during tax_year petitioner worked as an assistant supervisor and clinician for the midwest college of oriental medicine in racine wisconsin an institution owned by acupuncture center inc aci petitioner was paid dollar_figure with checks issued by aci for services he provided to aci pursuant to a contract which stated that aci would file a form 1099-misc miscellaneous income with the internal_revenue_service and that petitioner would be responsible for paying any_tax liability which resulted from the payments petitioner has a b s degree in economics a master’s degree in industrial relations a b s degree in nutrition and a master’s degree in nutrition and is currently working on a doctorate in nutrition petitioner 2respondent has conceded the dollar_figure addition_to_tax determined under sec_6651 although not an attorney also ha sec_4 years of experience as a municipal court judge in sturtevant wisconsin petitioner did not file a tax_return for tax_year he did not pay any federal_income_tax or make any payments of estimated_tax for that year on date respondent mailed to petitioner a notice_of_deficiency setting forth respondent’s determination_of_a_deficiency in petitioner’s income_tax for tax_year and additions to tax under sec_6651 and and a the notice_of_deficiency reflected a filing_status of married_filing_separately petitioner filed a timely petition with this court on date at the time of filing petitioner resided in wisconsin petitioner’s marital status was not further addressed by the parties tax_deficiency discussion petitioner argues that he is a citizen of the republic of wisconsin and not a citizen of the state of wisconsin or of the united_states consequently petitioner argues that he does not have to pay federal income taxes petitioner’s argument that he is not a citizen of wisconsin or of the united_states is a frivolous argument of the sort that this court and other courts have consistently rejected see 7_f3d_1340 7th cir 999_f2d_1255 8th cir 985_f2d_962 8th cir bland- barclay v commissioner tcmemo_2002_20 solomon v commissioner tcmemo_1993_509 affd without published opinion 42_f3d_1391 7th cir petitioner claims that the compensation he received during tax_year is not income for federal taxation purposes petitioner admits that he was associated with aci and was monetarily compensated for services he performed for aci however petitioner contends that his time and talent are a like- kind exchange for the money received akin to an exchange of property aci’s dean of faculty testified for respondent that aci made payments to petitioner in for the work he performed that year under a contract with aci aci reported the payments made to petitioner on form 1099-misc wages and other compensation received in exchange for personal services are taxable_income 805_f2d_902 10th cir affg tcmemo_1985_ 687_f2d_264 8th cir affg tcmemo_1981_506 for federal_income_tax purposes gross_income means all income from whatever source derived and includes compensation_for services sec_61 petitioner performed services for aci and was compensated for those services therefore the compensation petitioner received for those services is taxable as gross_income under sec_61 sec_6651 and and a additions to tax respondent determined that petitioner is liable for additions to tax for failure_to_file a return and failure to pay estimated income_tax under sec_6651 and sec_6654 respectively respondent bears the burden of production ie the burden of producing evidence that it is appropriate to impose the additions to tax see sec_7491 116_tc_438 once the commissioner meets his burden of production under sec_7491 the taxpayer bears the burden_of_proof regarding reasonable_cause or similar provisions higbee v commissioner supra pincite petitioner received a form 1099-misc from aci which reflected the amount of money he received for the services he performed however petitioner did not file a tax_return for tax_year petitioner did not offer a cognizable defense for his failure_to_file a federal_income_tax return the failure_to_file addition_to_tax under sec_6651 is sustained respondent determined that petitioner is liable for a sec_6654 addition_to_tax for failure to pay estimated income taxes for tax_year absent a statutory exception an 3as previously noted respondent conceded the sec_6651 addition_to_tax before trial addition_to_tax for failure to pay estimated income_tax is mandatory once an underpayment of a required_installment of the tax is established 102_tc_596 664_fsupp2d_774 e d mich 535_fsupp2d_1135 d haw respondent has the burden of production to show that an addition_to_tax is appropriate see sec_7491 127_tc_200 affd 521_f3d_1289 10th cir respondent met his burden of production by presenting evidence that petitioner paid no estimated_tax for and provided the same services to aci the previous year but filed no income_tax return for the previous year petitioner has not argued that any of the statutory exceptions apply see bagby v commissioner supra pincite therefore the addition_to_tax under sec_6654 is sustained sec_6673 penalty sec_6673 authorizes the court to require a taxpayer to pay to the united_states a penalty not in excess of dollar_figure whenever it appears that the taxpayer has instituted or maintained the proceedings primarily for delay or that the taxpayer’s position in such proceeding is frivolous or groundless respondent has filed a motion to impose on petitioner a penalty under sec_6673 on the basis of the record presented the court is convinced that petitioner’s position is frivolous while petitioner is not an attorney petitioner is a sophisticated individual who holds advanced degrees and ha sec_4 years of experience as a municipal judge petitioner argued that he does not have citizenship in the state of wisconsin or in the united_states but he is a citizen of the republic of wisconsin an argument that this court and other courts have consistently rejected 7_f3d_1340 7th cir 999_f2d_1255 8th cir 985_f2d_962 8th cir bland-barclay v commissioner supra solomon v commissioner supra petitioner’s alternative argument that he did not work or provide services but instead exchanged his talents and property for tax-free payment has also been consistently found by this court and other courts to be frivolous and without merit 939_f2d_499 7th cir 898_f2d_942 3d cir 661_f2d_71 5th cir affg tcmemo_1981_122 this opinion does not undertake to address petitioner’s other frivolous arguments such as the form 1099-misc reflecting his compensation is unsworn to under bounds of perjury sic under the laws of either the united_states of america or the united_states the ‘factual notion’ that the payments received were ‘income’ and a basis of the actions taken by respondent have created a ‘legal fiction based on color of law’ that the tax_court may not use other tax_court cases as precedent that there is a difference between the united_states a corporation created under the district of columbia organic act of and the united_states of america that the only applicable_section of the code authorizing tax petitioner’s income is sec_1_61-15 income_tax regs and that the terms wages and compensation are defined under other united_states_code titles and are unrelated to income_tax petitioner made similar frivolous arguments before this court and a penalty of dollar_figure was imposed under sec_6673 see callahan v commissioner tcmemo_2007_301 affd 334_fedappx_754 7th cir on appeal the court_of_appeals for the seventh circuit affirmed this court’s decision and imposed a presumptive dollar_figure sanction for filing a frivolous appeal 4petitioner makes this argument while claiming that he is not a citizen_of_the_united_states 5perhaps this is the reason petitioner argues that the tax_court may not use other tax_court cases as precedent 6see 334_fedappx_754 7th cir where the seventh circuit imposed a presumptive dollar_figure sanction for filing a frivolous appeal in a tax case affg t c memo see also 460_f3d_884 7th cir noting that the presumptive award will be doubled for a recidivist litigator therefore this court finds that petitioner was aware of the consequences of making frivolous arguments yet he continued to assert them the court is also aware that the tax_liability in this case without accrued interest is approximately dollar_figure accordingly the court grants respondent’s motion in that it imposes on petitioner a dollar_figure penalty pursuant to sec_6673 finally in reaching the conclusions herein the court has considered all arguments made and to the extent not mentioned above concludes they are moot irrelevant or without merit to reflect the foregoing including respondent’s concession an appropriate order and decision will be entered
